Citation Nr: 1216434	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984 and from May 1984 to May 1987.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from September 2005 and February 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

In an April 2012 written brief presentation, the Veteran's representative claims that service connection for malaria and heart disease is warranted.  The claims of entitlement to service connection for malaria and a heart condition were previously denied in an April 1993 rating decision.  As such, the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for malaria and heart disease have been raised, but have not been developed for appellate review.  Therefore, these issues are referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lumbar spine disability was last denied in a November 1994 rating decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final November 1994 rating decision raises a reasonable possibility of substantiating the issue of entitlement to service connection for a lumbar spine disability.

3.  The Veteran's current lumbar spine disability is related to his military service.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the November 1994 rating decision, and the Veteran's claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A lumbar spine disability was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Board is taking action favorable to the Veteran by granting the full benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

New and Material Evidence

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An April 1993 rating decision denied the Veteran's original claim for service connection for a back disorder finding that a back disorder was not shown to have incurred during service.  A November 1994 rating decision continued the denial finding that service treatment records were negative for evidence of a chronic low back disorder and that the first medical evidence of record of the Veteran's current low back disorder was not until the June 1993 VA examination showing 2nd degree spondylolisthesis of L5-S1, with osteoarthritis of the lumbar spine.  The November 1994 rating decision was not appealed and that decision is final as to the issue of entitlement to service connection for a lumbar spine disability.  See 38 U.S.C.A. § 7105.

As the November 1994 rating decision is the last final decision, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the September 2005 and February 2007 rating decisions reopened the Veteran's claim of service connection for a lumbar spine disability but denied the claim on the merits.  Such decisions, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the November 1994 rating decision includes private treatment records dated from July 1993 through July 2002, VA examination reports dated in May 2005 and October 2006, and lay statements from the Veteran's mother dated in May 2005 and February 2008.

This evidence received since the November 1994 rating decision is "new" in that it was not of record at the time of the November 1994 rating decision.  Furthermore, the Veteran's mother stated in her May 2005 and February 2008 written submissions that the Veteran experienced severe back pain while in service, for which he went to sick bay; however, the inservice diagnosis was muscle strain.  She further stated that when the back pain continued, the Veteran came home and saw a private physician, Dr. H., at which time spondylolisthesis was diagnosed on a computerized tomography (CT) scan in May 1986.  A back surgery was recommended at that time but the Veteran wanted to complete his remaining service, which was less than a year.  Accordingly, the surgery was delayed until after his service separation in May 1987.  Thus, presuming the credibility of this evidence, the evidence received since the November 1994 rating decision includes evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a lumbar spine disability.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for a lumbar spine disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Historically, the Veteran served in the United States Marine Corps from February 1981 to February 1984 and from May 1984 to May 1987.  Service personnel records reflect that the Veteran served in the infantry as an Anti-tank Assault Man.  He contends that his military duties involved a lot of lifting and carrying heavy weapons.  

A November 1980 service entrance examination noted no abnormalities as to the Veteran's spine.  In a May 1981 service treatment report, the Veteran complained of middle and lower back pain for weeks.  The assessment was muscle strain.  A service treatment report dated in 1986 stated that the Veteran had a back injury three years previously that existed prior to enlistment, with present low back pain.  X-ray examination of the back in April 1986 revealed 1st degree spondylolisthesis of L5.

In a May 1986 private treatment report, Dr. H. noted an impression of bilateral spondylolysis and spondylolisthesis at the L5-S1 level on a CT scan.

After separation from service, a December 1987 private treatment report noted the Veteran's persistent low back and intermittent bilateral leg pain for four years.  Tenderness in the lumbosacral spine and restricted mobility in extension were shown.  X-ray of the spine showed a Grade I to II isthmic spondylolisthesis at L5-S1. 

In February 1988, the Veteran underwent a bilateral intertransverse process fusion of the L5-S1.  A February 1988 treatment report by Dr. H. noted that the Veteran had been experiencing back pain for the past seven years, which was aggravated by carrying heavy loads and running.  

In a June 1993 VA examination report, the Veteran reported that he developed low back pain.  The diagnoses were a history of spondylolisthesis of 2nd degree at the L5-S1 level, status post surgical repair, and osteoarthritis of the lower lumbar spine, with recurring lower back pain.

Private treatment reports dated from May 1994 to July 2002 show the Veteran's continuing chronic low back pain.  A May 1994 private treatment report noted that the low back pain was associated with overactivity.  The reports provide diagnoses of lumbar spinal stenosis and bilateral spondylolysis, with a Grade I spondylolisthesis of L5 on S1.

The Veteran was afforded a VA spine examination in October 2006.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported sharp and stable pain in the lower back with radiation to both legs.  The examiner noted a history of lower back pain while the Veteran was in service, with no history of specific injury; however, the examiner reported that the Veteran did a lot of heavy activities.  It was also noted that the Veteran had a back surgery in 1988, nine months after his separation from service.  Following the surgery, the Veteran's low back improved but approximately two or three years later, his back became painful.  X-ray of the lumbosacral spine revealed mild Grade I spondylolisthesis at L5, with minimal degenerative changes.  The examiner opined that the Veteran's lower back disorder was not due to military service.  In support of this opinion, the examiner stated that the Veteran had only the complaint of low back pain, without any history of injury while in service and that his back surgery was performed many months later.

After reviewing the evidence of record, the Board finds that the Veteran's current lumbar spine disability is related to his military service.  The medical evidence of record shows current diagnoses of diagnoses of lumbar spinal stenosis and bilateral spondylolysis with a Grade I spondylolisthesis of L5 on S1.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The October 2006 VA examiner opined that the Veteran's lower back condition was not due to military service because the Veteran had only complaints of low back pain without any history of injury while in service and his back surgery was performed many months after service separation.  The Board does not find this opinion to be probative as it is based on inaccurate facts.  

An April 1986 service treatment note reported an injury three years previously, which would be in 1983.  Although, it was noted that the injury existed prior to enlistment to that period of military service, 1983 was during a previous period of military service.  Moreover, an x-ray in April 1986 revealed 1st degree spondylolisthesis of L5.  A May 1986 private treatment report, found bilateral spondylolysis and spondylolisthesis at the L5-S1 level on a CT scan.  Accordingly, the first evidence of record of the Veteran's current back disorder was during military service.

Additionally, a December 1987 private treatment report noted the Veteran's persistent low back and intermittent bilateral leg pain for four years.  X-ray of the spine showed a Grade I to II isthmic spondylolisthesis at L5-S1.  A February 1988 treatment report by Dr. H. noted that the Veteran had been experiencing back pain for the past seven years, which was aggravated by carrying heavy loads and running.  The Veteran contends that his military duties involved a lot of lifting and carrying heavy weapons.  Isthmic spondylolisthesis can be caused by repetitive trauma and stress fractures.  

Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for a lumbar spine disability.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted to reopen the claim of service connection for a lumbar spine disability, the claim is reopened.

Service connection for a lumbar spine disability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


